We are in accord with the determination at Special Term that the allegations of the complaint, which are pleaded pursuant to section 3813 of the Education Law, are conclusory, but that such conclusory allegations are nevertheless expressly authorized by the statute. Hence, we are of the opinion that the motion by defendant pursuant to rule 102 of the Rules of Civil Practice was properly denied, as was defendant’s motion pursuant to rule 90. We have passed on no other question. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.